McLaughlin, J. (dissenting):
The contract under consideration is one-sided and apparently drawn in the interest of the defendant, without very much regard to the interest of the plaintiff’s assignor. But it is a contract nevertheless. Persons competent to contract can make such agreements as they see fit, so long as the same are not opposed to good morals, against public policy or contrary to law. Courts do not make contracts. Their powers are limited to construing them. It is not claimed that the contract is invalid, and, therefore, it should be enforced according to its terms. But I am unable to concur in the construction put upon it by Mr. Justice Laughlin. There is no express provision authorizing the transfer of a player from one club to another without the player’s consent. It is true it contains a recital that the parties agree to “ respect and abide by all of the provisions and conditions of the National Agreement and rules of the National Commission.” The national agreement and rules of the national commission, as I understand them, regulate *496the transfer of a player among certain clubs, but do not give to such clubs the absolute right thereto, unless the player consents. If this be the correct construction, then Hageman, when he was told to' go to the Jersey City club could have refused to do so unless that club accepted the contract with the defendant, or entered into another one with him on as favorable terms. He consented, however, to his release to the Jersey City club and signed a contract with it at the same salary and covering substantially the same period. When he entered into that contract he thereby gave up any right he had to enforce his contract with the defendant. (Griffin v. Brooklyn Ball Club, 68 App. Div. 566; affd., 174 N. Y. 535.) But it is suggested in this connection that the Boston club released Hageman to the Jersey City club under an optional contract with it by which his return could be had. Assuming this to be so, as between the Boston club and the Jersey City club, Hageman could have refused to recognize that agreement if he chose to do so, and looked to the Jersey City club for the complete performance of its contract with him.
A majority of the court is of the opinion that by virtue of the rules of the national commission, a player may, subject to those rules, be transferred from one club to another, regardless of his will in the matter. Under this construction it becomes important to consider the alleged optional contract between the Boston and Jersey City clubs. In view of the contract which Hageman signed with the Jersey City club, the burden of proving that his release was optional and not absolute was upon the plaintiff. Rule 31 of the rules of the national commission is as follows: “Whenever a Major League Club releases a player to a National Association Club, under an agreement to secure the return of such player, or any other-agreement other than an outright release or sale, such agreement shall not be considered binding unless a copy thereof shall have been first filed with and approved by the Commission, and all such agreements when approved by the Commission, shall be promulgated by the Secretary in condensed form. * * * ” It was, then, not only necessary for the plaintiff to establish an optional agreement between the Boston and Jersey City clubs, but it was essential that it appear that such *497agreement had been filed and approved by the commission. The alleged optional contract was not produced at the trial and the only evidence in support of such contract is that Hageman was assured he would return to the Boston club later in the season, together with the inference which may be drawn from the defendant’s asserted control over Hageman after his release by the Jersey City club. Whatever arrangement resulted in the surrender of Hageman by the Jersey City club, the plaintiff failed to establish a contract enforcible under the rules of the national commission, and it is only such contracts which can, by any possible construction, be incorporated in the contract between Hageman and the Boston club.
For these reasons I dissent from a reversal of the judgment and think the same should be affirmed.
Dowling, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.